Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), is made as of
                    , 20         (the “Effective Date”), by and between Shiloh
Industries, Inc., a Delaware corporation (the “Company”), whose address is 880
Steel Drive, Valley City, Ohio 44280, and [                        ]
(“Indemnitee”).

WHEREAS, the Company (which, for purposes of this Agreement, will be deemed to
include Shiloh Industries, Inc. and its Subsidiaries (as defined below), as
appropriate) desires to attract and retain the services of highly qualified
individuals;

WHEREAS, in order to induce Indemnitee to provide, or continue to provide,
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent authorized
or permitted by law;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection;

WHEREAS, the Company’s restated certificate of incorporation, as amended (the
“Certificate of Incorporation”), requires that the Company indemnify its
directors and executive officers and empowers the Company to indemnify its other
officers, employees, fiduciaries and agents, to the fullest extent permitted by
the General Corporation Law of the State of Delaware, as amended (the “DGCL”),
under which the Company is organized, and such Certificate of Incorporation
expressly provides that the indemnification provided therein is not exclusive
and contemplates that the Company may enter into separate agreements with its
directors, officers and other persons to set forth specific indemnification
provisions; and

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent permitted by applicable law so that Indemnitee
will serve or continue to serve the Company free from undue concern that he or
she will not be so indemnified.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions. As used in this Agreement, the following terms and phrases have
the respective meanings given to them in this Section 1:

(a) “Agent” of the Company means any person who: (i) is or was a director,
officer, employee, agent or other fiduciary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company, as a director, officer, employee, agent or other fiduciary of a
foreign or domestic corporation, partnership, joint venture, trust or other
enterprise;

(b) “Board” means the Board of Directors of the Company;

 

1



--------------------------------------------------------------------------------

(c) “Change in Control” means the occurrence of any of the following events
commencing after the Effective Date:

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%)
or more of the then-outstanding shares of common stock of the Company that are
entitled to vote generally in the election of directors (the “Outstanding Common
Stock”) and/or the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that, for
purposes of this definition, the following acquisitions of Outstanding Common
Stock or Outstanding Voting Securities will not constitute a Change in Control:
(A) any acquisition by the Company which results in any one or more of MTD
Products Inc., MTD Holdings Inc., any subsidiaries or related parties thereof or
any employee benefit plan sponsored thereby (each, an “MTD Entity”) becoming the
beneficial owner of thirty-five percent (35%) or more of the Outstanding Common
Stock and/or the Outstanding Voting Securities, (B) any acquisition directly or
indirectly, individually or in the aggregate, by any one or more MTD Entity;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates; or (D) any acquisition
pursuant to a transaction that complies with Sections 1(c)(iii)(A)-(C) below;

(ii) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason during any twelve (12) month period to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the stockholders of the company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval of the proxy statement of the Company in
which such individual is named as a nominee for director, without objection to
such nomination) will be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) other than the Board;

(iii) any consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case, unless, following such Business
Combination, (A) the MTD Entities or an MTD Entity, individually or in the
aggregate, or all or substantially all of the individuals and entities that were
the beneficial owners of the Outstanding Common Stock and the Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as

 

2



--------------------------------------------------------------------------------

a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (B) no individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (excluding an MTD
Entity or the MTD Entities, individually or in the aggregate, any entity
resulting from such Business Combination, any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination),
beneficially owns, directly or indirectly, thirty-five percent (35%) or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination;

(d) “Constituent Documents” means the Certificate of Incorporation, Bylaws and
other similar organizational documents of the Company;

(e) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

(f) “Expenses” will be broadly construed and will include any and all reasonable
and documented direct and indirect expenses, including attorneys’ and experts’
fees, court costs and all other costs and expenses incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Proceeding;

(g) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder; provided, however, that the term “independent
counsel” will not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement;

(h) “Independent Directors” means those members of the Board consisting of
directors who are not parties to the Proceeding;

(i) “Proceeding” will be broadly construed and will include, without limitation,
any threatened, pending, or completed action, suit, arbitration, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, and whether formal or informal in any
case, in which Indemnitee was, is or will be involved as a party or participant

 

3



--------------------------------------------------------------------------------

(including as a witness) or otherwise by reason of: (i) the fact that Indemnitee
is or was an Agent of the Company; (ii) any action taken by Indemnitee or any
action on Indemnitee’s part while acting as an Agent of the Company; or
(iii) the fact that Indemnitee is or was serving at the request of the Company
as an Agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, and in any such case described above, whether
or not serving in any such capacity at the time any liability or Expense is
incurred for which indemnification, reimbursement, or advancement of Expenses
may be provided under this Agreement;

(j) “Other Liabilities” means any and all damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Proceeding;

(k) “Reviewing Party” means an election made from among the following: (i) those
members of the Board who are Independent Directors even though less than a
quorum; (ii) a committee of Independent Directors designated by a majority of
the Independent Directors, even though less than a quorum; or (iii) Independent
Counsel selected by the Indemnitee and approved by the Company (which approval
will not be unreasonably withheld);

(l) “Subsidiary” means any corporation or limited liability company of which
more than fifty percent (50%) of the outstanding voting securities or equity
interests are owned, directly or indirectly, by the Company and one or more of
its other Subsidiaries, and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise,
domestic or foreign, of which Indemnitee is or was serving at the request of the
Company or other Subsidiary as a director, officer, employee, agent or
fiduciary; and

(m) “to the fullest extent permitted by law” will include, without limitation:
(i) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; and (ii) to the fullest extent permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors and officers.

2. Agreement to Serve. Indemnitee will serve, or continue to serve, as an Agent
of the Company, at the will of the Company (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an Agent, so
long as Indemnitee is duly appointed or elected and qualified in accordance with
the applicable provisions of the applicable charter documents of the Company, or
until such time as Indemnitee tenders his or her resignation in writing;
provided, however, that nothing contained in this Agreement is intended as an
employment agreement between Indemnitee and the Company or to create any right
to continued employment of Indemnitee with the Company in any capacity.

 

4



--------------------------------------------------------------------------------

3. Indemnification.

(a) Indemnification of Expenses and Other Liabilities. Subject to Sections 8 and
10 below, the Company will indemnify Indemnitee to the fullest extent permitted
by law if Indemnitee was or is or becomes a party to or threatened to be made a
party or witness or other participant in any Proceeding against any and all
Expenses and Other Liabilities actually and reasonably incurred by or on behalf
of Indemnitee in connection with the investigation, defense, settlement or
appeal of such Proceeding.

(b) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities actually and reasonably incurred by Indemnitee in
the investigation, defense, settlement or appeal of a Proceeding, but is
precluded by applicable law or the specific terms of this Agreement to
indemnification for the total amount thereof, the Company will nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

(c) Indemnification for Expenses in Enforcing Rights. To the fullest extent
permitted by law, the Company will also indemnify against, and, if requested by
Indemnitee, will advance to Indemnitee subject to and in accordance with
Section 5, any Expenses actually and reasonably paid or incurred by Indemnitee
in connection with any action or proceeding by Indemnitee for
(i) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Proceedings, and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be. Indemnitee will be required to reimburse the
Company in the event that a final judicial determination is made that such
action brought by Indemnitee was frivolous or not made in good faith.

4. Contribution.

(a) Whether or not the indemnification provided in Section 3 is available, in
respect of any Proceeding in which the Company is jointly liable with Indemnitee
(or would be if joined in such Proceeding), the Company will, unless
indemnification would not be available as a result of Section 10, pay, in the
first instance, the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. Without limiting the generality of Section 11, the Company
will not enter into any settlement of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding)
without the Indemnitee’s prior written consent, unless such settlement provides
for a full and final release of all claims asserted against Indemnitee, and the
Indemnitee will not enter into any settlement of any Proceeding in which the
Indemnitee is jointly liable with Company (or would be if joined in such
Proceeding) without the Company’s prior written consent.

(b) Without diminishing or impairing the obligations of the Company set forth in
Section 3 or this Section 4, if, for any reason, Indemnitee will elect or be
required to pay all or

 

5



--------------------------------------------------------------------------------

any portion of any judgment or settlement in any threatened, pending or
completed Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding), the Company will contribute to the
amount of expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which the law may require to be considered.
The relative fault of the Company and all officers, directors or employees of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, will be determined by reference to, among other things, the degree
to which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than the reasons set forth in Section 10, the
Company, in lieu of indemnifying Indemnitee, will contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses and Other
Liabilities, in connection with any Proceeding, in such proportion as is deemed
fair and reasonable in light of all of the circumstances thereof in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors (other than
Indemnitee) officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

5. Advancement of Expenses. To the extent not prohibited by law, the Company
will advance the Expenses actually and reasonably paid or incurred by Indemnitee
in connection with any Proceeding (prior to the final disposition thereof),
pursuing an action to enforce Indemnitee’s right to indemnification under this
Agreement, or otherwise, and this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Such advancement will be made promptly following request
therefor, but, in any event, no later than twenty (20) days after the receipt by
the Company of a statement or statements requesting such advances (which will
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause

 

6



--------------------------------------------------------------------------------

Indemnitee to waive any privilege accorded by applicable law will not be
required to be included with the invoice). Advances will be unsecured, interest
free and without regard to Indemnitee’s ability to repay the Expenses.
Indemnitee acknowledges that the execution and delivery of this Agreement will
constitute an undertaking providing that Indemnitee will, to the fullest extent
required by law, repay the advance if and to the extent that it is ultimately
determined in a final non-appealable judgment of a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company,
and that no other undertaking or declaration of reservation or preservation of
rights with respect to the foregoing will be required. The right to advances
under this Section 5 will continue until final disposition of any Proceeding,
including any appeal therein.

6. Notification and Defense of Proceedings.

(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure by Indemnitee to timely notify the Company hereunder will
not relieve the Company from any liability hereunder unless the Company’s
ability to participate in the defense of such claim was materially and adversely
affected by such failure.

(b) Defense of Proceeding. In the event the Company will be requested by
Indemnitee to pay the Expenses of any Proceeding, the Company will be entitled
to participate in the defense of such Proceeding, and, except as otherwise set
forth in this Section 6(b), assume the defense of such Proceeding, with counsel
reasonably acceptable to Indemnitee. Upon assumption of the defense by the
Company and the retention of such counsel by the Company, the Company will not
be liable to Indemnitee under this Agreement for any Expenses subsequently
directly incurred by Indemnitee with respect to the same Proceeding other than
reasonable costs of investigation or as otherwise provided below, provided that
Indemnitee will have the right to employ separate counsel in such Proceeding at
Indemnitee’s sole cost and expense. Notwithstanding the foregoing, if
Indemnitee’s counsel delivers a written notice to the Company stating that such
counsel has reasonably concluded that there may be a conflict of interest
between the Company and Indemnitee in the conduct of any such defense or the
Company will not, in fact, have employed counsel or otherwise actively pursued
the defense of such Proceeding within a reasonable time, then in any such event
the fees and expenses of Indemnitee’s counsel to defend such Proceeding (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Proceeding) will be subject to the indemnification and advancement of Expenses
provisions of this Agreement. In addition, the Company will not be entitled to
assume the defense of any action, suit or proceeding brought by or on behalf of
the Company or as to which Indemnitee will have initiated in accordance with
Section 3(c).

7. Request for Indemnification. In order to obtain indemnification pursuant to
this Agreement, Indemnitee will submit to the Company a written request
therefor, including in such request such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding, provided that documentation

 

7



--------------------------------------------------------------------------------

and information need not be so provided to the extent that the provision thereof
would undermine or otherwise jeopardize attorney-client privilege.
Indemnification will be made insofar as the Company determines Indemnitee is
entitled to indemnification in accordance with Section 8.

8. Determination of Right to Indemnification.

(a) Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company will indemnify Indemnitee against all Expenses and Other
Liabilities actually and reasonably incurred in connection with the
investigation, defense or appeal of such Proceeding.

(b) Standard of Conduct. In the event that Section 8(a) is inapplicable, the
Company will also indemnify Indemnitee if he or she has not failed to meet the
applicable standard of conduct for indemnification. With respect to all matters
arising concerning whether or not the Indemnitee has met the applicable standard
of conduct (a “Standard of Conduct Determination”), the Indemnitee will be
entitled to select the Reviewing Party. The Reviewing Party will determine
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law and the Company and Indemnitee agree to abide by such
determination, which, if made by Independent Counsel will be made in a written
opinion. Notwithstanding the foregoing, following any Change in Control, the
Reviewing Party will be Independent Counsel selected by the Indemnitee and
approved by the Company (which approval will not be unreasonably withheld).

(c) Determination of Reviewing Party. As soon as practicable, and in no event
later than thirty (30) days after receipt by the Company of written notice of
Indemnitee’s choice of Reviewing Party, the Company and Indemnitee will each
submit to the Reviewing Party such information as they believe is appropriate
for the Reviewing Party to consider. The Reviewing Party will arrive at its
decision within a reasonable period of time following the receipt of all such
information from the Company and Indemnitee, but in no event later than thirty
(30) days following the receipt of all such information, provided that the time
by which the Reviewing Party must reach a decision may be extended by mutual
agreement of the Company and Indemnitee. Indemnitee will cooperate with the
Reviewing Party, including providing to the Reviewing Party, upon reasonable
advance request, any documentation or information which is not subject to
attorney-client privilege or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to the Reviewing
Party’s determination. The Reviewing Party will act reasonably and in good faith
in making a determination pursuant to this Section 8. All Expenses associated
with the process set forth in this Section 8(c), including but not limited to
the Expenses of the Reviewing Party, will be paid by the Company.

(d) Presumptions and Defenses.

(i) Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination will

 

8



--------------------------------------------------------------------------------

presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company will have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee in the Delaware Court. No determination by the
Company (including by its Board or any Independent Counsel) that Indemnitee has
not satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.

(ii) Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee will be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other person or entity (including legal counsel, accountants and
financial advisors) as to matters Indemnitee reasonably believes are within such
other person’s or entity’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Company. In addition, the
knowledge and/or actions, or failures to act, of any director, officer, agent or
employee of the Company will not be imputed to Indemnitee for purposes of
determining the right to indemnity hereunder.

(iii) No Other Presumptions. For purposes of this Agreement, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

(iv) Defense to Indemnification and Burden of Proof. It will be a defense to any
action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Expenses or Other
Liabilities incurred in defending against a Proceeding in advance of its final
disposition) that it is not permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed. In connection with any such action
or any related Standard of Conduct Determination, the burden of proving such a
defense or that the Indemnitee did not satisfy the applicable standard of
conduct will be on the Company.

9. Payment of Indemnification. If, in regard to any Expenses or Other
Liabilities: (a) Indemnitee will be entitled to indemnification pursuant to
Section 8(a); (b) no Standard Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder; or (c) Indemnitee has been
determined or deemed pursuant to Section 8(c) to have satisfied the Standard of
Conduct Determination, then the Company will pay to Indemnitee, within five
(5) business days after the later of (i) the Notification Date or (ii) the
earliest date on which the applicable criterion specified in clause (a), (b) or
(c) is satisfied, an amount equal to such Expenses and Other Liabilities.

 

9



--------------------------------------------------------------------------------

10. Exceptions.

(a) Certain Matters. Notwithstanding anything in this Agreement to the contrary,
the Company will not be obligated to: (i) indemnify Indemnitee if a final
decision by a court of competent jurisdiction determines that such
indemnification is prohibited by applicable law, or (ii) indemnify Indemnitee
for the disgorgement of profits arising from the purchase or sale by Indemnitee
of securities of the Company in violation of Section 16(b) of the Exchange Act,
or any similar successor statute.

(b) Claims Initiated by Indemnitee. Notwithstanding anything in this Agreement
to the contrary, the Company will not be obligated to indemnify or advance
Expenses to Indemnitee with respect to Proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement or insurance policy, provision in
the Constituent Documents or applicable law, or (ii) with respect to any other
Proceeding initiated by Indemnitee that is either approved by the Board or
Indemnitee’s participation is required by applicable law.

11. Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company will not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of a Proceeding effected without the Company’s written consent, and
the Company will not settle any Proceeding in any manner that would impose any
Expenses or Other Liabilities on the Indemnitee without the Indemnitee’s prior
written consent. Neither the Company nor Indemnitee will unreasonably withhold
consent to any proposed settlement; provided, however, that the Company may in
any event decline to consent to (or to otherwise admit or agree to any liability
for indemnification hereunder in respect of) any proposed settlement if the
Company is also a party in such Proceeding and determines in good faith that
such settlement is not in the best interests of the Company and its
stockholders.

12. Non-exclusivity; Rights and Relief.

(a) Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement will be in addition to and not be or deemed
to be exclusive of any other rights to which Indemnitee may at any time be
entitled under any provision of applicable law (including the DGCL), the
Constituent Documents, other agreements or otherwise collectively, “Other
Indemnity Rights”). Notwithstanding the foregoing, (i) to the extent that
Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Rights, Indemnitee will be deemed to have such greater right
hereunder and (ii) to the extent that any change is made to any Other Indemnity
Rights which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. Without limiting the generality of the foregoing,
no right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy will be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The

 

10



--------------------------------------------------------------------------------

assertion or employment of any right or remedy hereunder, or otherwise, by
Indemnitee will not prevent the concurrent assertion or employment of any other
right or remedy by Indemnitee.

(b) Survival of Rights. No amendment, alteration or repeal of this Agreement or
of any provision hereof will limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee
prior to such amendment, alteration or repeal. Indemnitee’s rights hereunder
will continue after Indemnitee has ceased acting as an Agent of the Company and
will inure to the benefit of the heirs, executors, administrators and assigns of
Indemnitee. The obligations and duties of the Company to Indemnitee under this
Agreement will be binding on the Company and its successors and assigns until
terminated in accordance with its terms. The Company will use commercially
reasonable efforts and cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

(c) Equitable Relief. The Company and Indemnitee agree herein that a monetary
remedy for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee and the Company irreparable harm. Accordingly, the parties
hereto agree that each of the Company and the Indemnitee may enforce this
Agreement by seeking injunctive relief and/or specific performance hereof,
without any necessity of showing actual damage or irreparable harm and that by
seeking injunctive relief and/or specific performance, they will not be
precluded from seeking or obtaining any other relief to which they may be
entitled. The Company and Indemnitee further agree that they will be entitled to
such specific performance and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bonds or other undertaking in connection therewith. The Company and
Indemnitee acknowledge that in the absence of a waiver, a bond or undertaking
may be required by the Delaware Court of Chancery, and they hereby waive any
such requirement of such a bond or undertaking.

(d) No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any Proceeding to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
provision of the Constituent Documents (as now or hereafter in effect) or
otherwise) of the amounts otherwise indemnifiable hereunder.

13. Term. All agreements and obligations of the Company contained herein will
continue during the period that Indemnitee is a director or officer of the
Company (or is otherwise serving at the request of the Company as an Agent) and
will continue thereafter (i) so long as Indemnitee may be subject to any
possible Proceeding (including any rights of appeal thereto) and (ii) throughout
the pendency of any action (including any rights of appeal thereto) commenced by
Indemnitee to enforce or interpret his or her rights under this Agreement, even
if, in either case, he or she may have ceased to serve in such capacity at the
time of any such Proceeding or action.

 

11



--------------------------------------------------------------------------------

14. Insurance. For the duration of Indemnitee’s service as an Agent of the
Company, and thereafter for so long as Indemnitee will be subject to any pending
Proceeding, the Company will use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to continue to maintain in effect policies of directors’ and officers’ liability
insurance providing coverage that is at least substantially comparable in scope
and amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance. In all policies of directors’ and officers’
liability insurance maintained by the Company, Indemnitee will be insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials. Upon its receipt of a claim under this Agreement, the Company will
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
will thereafter take all necessary or desirable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

15. Subrogation. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, will execute all
papers required and will do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

16. Severability. If any provision of this Agreement will be held to be invalid,
illegal or unenforceable for any reason whatsoever, (a) the validity, legality
and enforceability of the remaining provisions of the Agreement (including
without limitation, all portions of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) will
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

17. Amendment and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in a writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement will be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver will operate as a waiver of any other
provisions hereof (whether or not similar), nor will such waiver constitute a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder will
constitute a waiver thereof.

18. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto will be in writing and, if by overnight delivery, courier or
personal delivery, will be deemed to have

 

12



--------------------------------------------------------------------------------

been validly served, given or delivered upon actual delivery and, if mailed,
will be deemed to have been validly served, given or delivered three
(3) business days after deposit in the United States mail, as registered or
certified mail, with proper postage prepaid and addressed to the party or
parties to be notified at the addresses set forth on the signature page of this
Agreement (or such other address(es) as a party may designate for itself by like
notice). If to the Company, notices and demands will be delivered to the
attention of the Secretary of the Company at 880 Steel Drive, Valley City, Ohio
44280, with a copy to Honigman Miller Schwartz & Cohn LLP, 2290 First National
Building, 660 Woodward Ave., Detroit, Michigan, 48226, Attention: Matthew R.
VanWasshnova.

19. Governing Law and Forum. This Agreement will be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. The Company and Indemnitee hereby irrevocably and
unconditionally: (a) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the Delaware Court and
not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement and
(c) waive, and agree not to plead or make, any claim that the Delaware Court
lacks venue or that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will for all purposes be deemed to be an original but all of which
together will constitute but one and the same Agreement.

21. Headings. The headings of the sections of this Agreement are inserted for
convenience only and will not be deemed to constitute part of this Agreement or
to affect the construction hereof.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Constituent
Documents, the DGCL, any other applicable law and other agreements providing for
Other Indemnitee Rights, and will not be deemed a substitute therefor, and does
not diminish or abrogate any rights of Indemnitee thereunder.

[signature page follows]

 

13



--------------------------------------------------------------------------------

The parties hereto have executed this Indemnification Agreement as of the date
first above written.

 

COMPANY:

SHILOH INDUSTRIES, INC.

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE:

 

Name:

 

 

 

14